United States Court of Appeals
                                                                                Fifth Circuit
                                                                             F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                              January 16, 2004

                                                                         Charles R. Fulbruge III
                                                                                 Clerk
                                  No. 03-20671
                                Summary Calendar


                     JOSEPH D. DUPLANTIS; JOHN HEGNET,

                                                        Plaintiffs-Appellants,

                                       versus

       EDUARDO CARMONA, Warden; GARY L. JOHNSON, Director,
  Texas Department of Criminal Justice, Institutional Division;
                   MAC STRINGFELLOW, Chairman,

                                                          Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-02-CV-4491
                          --------------------

Before SMITH, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Joseph D. Duplantis, Texas prisoner #871610, and John Hegnet,

Texas prisoner #541126, appeal from the dismissal of their 42

U.S.C.   §   1983    action     as   frivolous,      pursuant    to    28    U.S.C.     §

1915A(b).      Duplantis      and     Hegnet    contend      that     Administrative

Directive    03.72,     which    governs       the   amount     of    storage     space

available    to     prisoners,       violates    the   Due    Process       and   Equal

Protection Clauses.


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     We    review   dismissals   under   28   U.S.C.   §   1915A    de   novo.

Velasquez v. Woods, 329 F.3d 420, 421 (5th Cir. 2003).         A complaint

can be dismissed as frivolous “if it lacks any arguable basis in

law or fact.”       Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir.

1999).

     “The requirements of procedural due process apply only to the

deprivation of interests encompassed by the Fourteenth Amendment’s

protection of liberty and property.”       Board of Regents v. Roth, 408
U.S. 564, 569 (1972).      In addressing a previous version of the

storage regulation, we stated that it was “highly dubious that a

facially   neutral   prison   storage    space   limitation”   violated     a

prisoner’s exercise of constitutional rights. See Long v. Collins,

917 F.2d 3, 4 (5th Cir. 1990).     Duplantis and Hegnet have failed to

show that A.D. 03.72 violates the Due Process Clause.

     Duplantis and Hegnet’s contention that the directive violates

equal protection because prisoners on older units are disadvantaged

relative to prisoners on newer units relies purely on the disparate

impact of the directive and therefore is unavailing.               See United

States v. Galloway, 951 F.2d 64, 65 (5th Cir. 1992).         Duplantis and

Hegnet do not allege facts suggesting that they were similarly

situated to prisoners in those portions of their prison unit that

were exempted from a major shakedown designed to implement the

directive; the district court therefore did not err by dismissing

their equal protection claim as frivolous.         See Hilliard v. Board


                                    2
of Pardons and Paroles, 759 F.2d 1190, 1193 (5th Cir. 1985).

Because the district court did not err by dismissing the action as

frivolous,   Duplantis   and   Hegnet’s    contention   that    they   were

entitled to injunctive relief is moot.

     Duplantis and Hegnet’s appeal is without arguable merit and is

frivolous.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

The appeal therefore is dismissed.        5TH CIR. R. 42.2.   The district

court’s dismissal of the current case and this court’s dismissal of

the appeal count as two strikes against Duplantis and Hegnet for

purposes of 28 U.S.C. § 1915(g).       Adepegba v. Hammons, 103 F.3d
383, 387-88 (5th Cir. 1996).    Duplantis and Hegnet are warned that

once they accumulate three strikes, they may not proceed in forma

pauperis (IFP) in any civil action or appeal unless they are “under

imminent danger of serious physical injury.”        28 U.S.C. § 1915(g).

     APPEAL DISMISSED.      5TH CIR. R. 42.2.      28 U.S.C. § 1915(g)

SANCTION WARNING IMPOSED.




                                   3